Supreme Court, New York County, entered April 7, 1977, denying petitioner’s motion and dismissing his application to annul the determination of respondent police commissioner, unanimously affirmed, with $60 costs and with disbursements payable to respondents by petitioner. Whatever may have happened theretofore, the dispositive stipulation entered into in circumstances completely free of any coercive factor, is controlling. Having received substantial benefits resulting from the stipulated settlement, petitioner is estopped from questioning its result. Concur—Murphy, P. J., Silverman, Evans, Fein and Markewich, JJ.